Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/4/21.

Claims 1 to 16, 18 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention	
	In claim 1 and dependent claims, the use of the phrase “of the D/T type” is indefinite.  It is unclear what weight the term “type” gives rather than just referring to the siloxane as a D/T siloxane.  Also, since a siloxane can be a D/T siloxane without cyclic units it is unclear if this requires the presence of cyclics.  It is possible that the word “type” broadens the scope or changes the scope.  It is unclear if this is a single siloxane having both D and T units or if this can be a combination of D siloxanes and T siloxanes.  
	It is unclear what is meant by “simple” siloxane cycles as “simple” is not an art recognized term.
	The long string of “and/or” renders the siloxanes in the admixture indefinite.
	Reference to “the acid treated acetoxysiloxane” lacks antecedent basis.
	It is unclear what is intended by “mixtures of cyclic branched siloxanes of the D/T type” as it is unclear if this refers to mixtures of D siloxanes and T siloxanes or siloxanes containing both D and T.  Again the term “type” renders indefinite what is intended.
	It is unclear from “optionally contain” if the D and T siloxanes are optional.  
	It is unclear if, in the phrase “based on the entirety of all Si atoms” if this refers to the Si atoms in the D/T type siloxane or if this includes the Si atoms from the various siloxanes in admixture ( such as simple siloxane cycles or hydroxy bearing siloxanes, etc…).  
	In claim 5 reference to “the siloxane matrix” lacks antecedent basis.
	In claim 5 the term “preferably” renders the limitation that follows indefinite as it is unclear if this represents an actual requirement or not.
	It is unclear what “they” references in “and that they further contain…”.

	It is also unclear what “having any desired composition” means.
	In claim 7 reference the “the reaction matrix” lacks antecedent basis.
	In claim 7 the phrase “in particular” is indefinite as it is unclear what weight to give the language that follows.
	In claims 8 to 10 and 20 reference to “the replacement of the siloxane bonded acetoxy groups” lacks antecedent basis.
	The phrase “in particular” is indefinite as it is unclear what weight to give the language that follows.
	In claim 9 it is unclear what weight to give the term “advantageously”.
	In claim 11 reference to “the acetylation step” lacks antecedent basis.
	The use of “or” and “and” in the list of acids renders this selection indefinite.
	In claim 13 the term “preferably” renders this limitation indefinite.
	In claim 13 E is not defined.
	In claim 14 “of the branched siloxane” is present twice.
	In claim 14 it is unclear if the branched siloxane is the same as the cyclic branched siloxane.
	In claim 16 it is unclear what is intended by or embraced by “the use”.
	In claim 18 it is indefinite to use “and/or” in a Markush group having the language “selected from the group consisting of…”.
	In claim 19 the term “preferably” renders this indefinite.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This limitation appears to be found in claim 1.  
	
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 to 16 and 18 to 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 13, 15 to 20 of copending Application No. 16/759,413. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in ‘413 allow for the presence of Q units in the cyclic branched siloxanes of the D/T type such that the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 to 15 and 17 to 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 13, 15 to 20 of copending Application No. 16/851292. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in ‘292 require a specific acid that is embraced by the claimed term “acids” in the second step.  In this manner the process in claims 1 to 16 and 18 to 20, as well we the preparation thereof, are embraced by the process and preparation in ‘413.  For claims 2 to 15 compare to claims 2 to 13 in ‘292.  For claims 18 to 20 compare to claims 17 to 20 in ‘292.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The instant claims are neither taught nor suggested by the prior art.  While branched siloxanes having SiOC bonded polyethers are known in the art (see for instance 5,625,024) there is nothing that teaches or suggests the specific process as claimed.  The 4,105,567 and 3,980,688 also teach methods of preparing SiOC bonded polyether siloxanes but again fail to teach or suggest the process as claimed. 4,281,144, 4,260,715 and 4,177,201 teach methods of treating siloxanes to prepare acetoxy siloxanes or treating siloxanes with acetic acid but this does not teach or suggest a method as claimed.  10,954,344 is cited as being of general interest as this does not qualify as prior art in the instant application.  The Examiner notes that the corresponding ISR cites only “A” references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



Mgm
1/15/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765